2 AO 121 (6/90)
          Case    3:19-cv-00836-M-BK Document 21 Filed 10/16/19                                           Page 1 of 3 PageID 108
TO:

                  Register of Copyrights                                                            REPORT ON THE
                  Copyright Office                                                          FILING OR DETERMINATION OF AN
                  Library of Congress                                                              ACTION OR APPEAL
                  Washington, D.C. 20559                                                        REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                     COURT NAME AND LOCATION
        G
        ✔ ACTION           G APPEAL                                   U.S. District Court for the Northern District of Texas, Dallas Division
DOCKET NO.                      DATE FILED
3:19-cv-00836-G                 4/03/2019
PLAINTIFF                                                                         DEFENDANT

                                                                                  John Doe
Malibu Media LLC                                                                  infringer using IP address 76.204.244.110


       COPYRIGHT
                                                            TITLE OF WORK                                               AUTHOR O WORK
    REGISTRATION NO.

1                               See Attached

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                   INCLUDED BY
                                         G Amendment                 G Answer               G Cross Bill            G Other Pleading
       COPYRIGHT
                                                            TITLE OF WORK                                               AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                     .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                WRITTEN OPINION ATTACHED                                      DATE RENDERED

            G Order        G Judgment                                     G
                                                                          ✔ Yes         G No

CLERK                                                        (BY) DEPUTY CLERK                                             DATE
Karen Mitchell                                               s/ N. Taylor                                                  10/16/2019

                  1) Upon initiation of action,               2) Upon filing of document adding copyright(s),      3) Upon termination of action,
                     mail copy to Register of Copyrights         mail copy to Register of Copyrights                   mail copy to Register of Copyrights
DISTRIBUTION:
                  4) In the event of an appeal, forward copy to Appellate Court                5) Case File Copy
         Case 3:19-cv-00836-M-BK Document 21 Filed 10/16/19                   Page 2 of 3 PageID 109
                                    IPP International U.G. Declaration Exhibit A
                                     File Hashes for IP Address 76.204.244.110

ISP: AT&T U-verse
Physical Location: Fort Worth, TX



Hit Date UTC           File Hash                                            Title
12/23/2018 18:18:26    A71281103E015E83F629CD73806ADE220F15CD8A             Fashion Model Bikini Lesbians

12/09/2018 11:16:53    64543C72681411D76A22BA9D85DE003071FF53ED             Lingerie Birthday Surprise

12/05/2018 00:37:08    463F73D49530FC53A05A7D4AC405F14CDB3FF5C9             Watch Me Cum For You

11/11/2018 18:45:49    4C46F34F2008E346FCD584E5844F79213DEC44F5             Everybody Plays Three Ways

11/14/2017 21:35:07    AB2EFD6A4F586BE75346B5ACD568B6D94D9DD74C             Would You Fuck My Girlfriend

10/30/2017 07:39:30    D0DB2F51F34377746B69D85A8ABB4B19405640A5             Fit For A Fuck

07/02/2017 05:40:10    DDBAB366A23DE818C1DCD4F00C4BC42DFA6A49A0 Wet Perfection

07/02/2017 03:17:36    4F3B636AD5FF88A80F2D74935CD0093C61F427D3             Sweeter Than Wine

05/03/2017 02:08:22    E3B203419FB0600C8FEDA0E9A4EECBB9E77576D8             Want To Fuck My Wife

05/01/2017 04:13:21    A952933DC3E61D1B14DD7F439A8E35FF2C6DC5F4             New Year Bang

05/01/2017 04:12:45    9ACCD9F498769C3E61D1934C9237406ACF9D11DE             The Call Girl

04/16/2017 18:47:09    5CF74DDFF817F18342D01A1E88D2053BB766C91E             The Artiste


Total Statutory Claims Against Defendant: 12




                                                    EXHIBIT A
NTX12
          Case 3:19-cv-00836-M-BK Document 21 Filed 10/16/19               Page 3 of 3 PageID 110

                                Copyrights-In-Suit for IP Address 76.204.244.110

ISP: AT&T U-verse
Location: Fort Worth, TX



                                Registration       Date of First                              Most Recent Hit
Title                           Number             Publication            Registration Date   UTC
Fashion Model Bikini Lesbians   PA0002139371       09/25/2018             10/09/2018          12/23/2018

Lingerie Birthday Surprise      PA0002116044       04/06/2018             05/01/2018          12/09/2018

Watch Me Cum For You            PA0002094991       12/01/2017             12/05/2017          12/05/2018

Everybody Plays Three Ways      PA0002109637       03/16/2018             03/28/2018          11/11/2018

Would You Fuck My Girlfriend    PA0002094797       11/10/2017             11/28/2017          11/14/2017

Fit For A Fuck                  PA0002078597       08/12/2017             08/30/2017          10/30/2017

Wet Perfection                  PA0002036156       10/07/2016             12/04/2016          07/02/2017

Sweeter Than Wine               PA0002035896       10/12/2016             12/04/2016          07/02/2017

Want To Fuck My Wife            PA0002042072       02/10/2017             03/25/2017          05/03/2017

New Year Bang                   PA0002042052       01/07/2017             03/25/2017          05/01/2017

The Call Girl                   PA0002034879       07/30/2016             10/20/2016          05/01/2017

The Artiste                     PA0002020180       05/28/2016             06/27/2016          04/16/2017


Total Malibu Media, LLC Copyrights Infringed: 12




                                                   EXHIBIT B
NTX12
